 



Exhibit 10.24
AMENDMENT NUMBER FOURTEEN
to the
Amended and Restated Letter Agreement
dated as of October 1, 2004
by and among
NEW CENTURY MORTGAGE CORPORATION
NC CAPITAL CORPORATION
NEW CENTURY CREDIT CORPORATION
and
CITIGROUP GLOBAL MARKETS REALTY CORP.
          This AMENDMENT NUMBER FOURTEEN (this “Amendment Number Fourteen”) is
made this 31st day of July, 2006, among NEW CENTURY MORTGAGE CORPORATION, having
an address at 18400 Von Karman, Suite 1000, Irvine, California 92612 (“NC
Mortgage”), NC CAPITAL CORPORATION, having an address at 18400 Von Karman,
Suite 1000, Irvine, California 92612 (“NC Capital”), NEW CENTURY CREDIT
CORPORATION, having an address at 18400 Von Karman, Suite 1000, Irvine,
California 92612 (“NC Credit”) and CITIGROUP GLOBAL MARKETS REALTY CORP., having
an address at 390 Greenwich Street, New York, New York 10013 (“Citigroup”) to
the Amended and Restated Letter Agreement, dated as of October 1, 2004, among NC
Mortgage, NC Capital, NC Credit and Citigroup, as amended (the “Letter
Agreement”).
RECITALS
          WHEREAS, NC Mortgage, NC Capital and NC Credit have requested that
Citigroup agree to extend the termination date and modify the Letter Agreement
as more expressly set forth below and Citigroup has agreed to such request.
          WHEREAS, as of the date of this Amendment Number Fourteen, each of NC
Mortgage, NC Capital and NC Credit represents to Citigroup that it is in
compliance with all of the representations and warranties and all of the
affirmative and negative covenants set forth in the Letter Agreement and the
Amended and Restated Purchase and Sale Agreement, dated as of October 1, 2004,
among NC Capital, NC Credit and Citigroup (the “Purchase and Sale Agreement”)
and is not in default under the Letter Agreement or the Purchase and Sale
Agreement.
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and of the mutual covenants herein
contained, the parties hereto hereby agree as follows:
          SECTION 1. Effective as of July 31, 2006, the Letter Agreement is
hereby amended as follows:
          (a) The first paragraph of Section 1(a) of the Letter Agreement is
hereby amended by deleting the words “July 31, 2006” on the second and third
lines thereof and replacing each with “August 1, 2006”;

 



--------------------------------------------------------------------------------



 



          (b) The first paragraph of Section 4(c) of the Letter Agreement is
hereby amended by deleting the words “July 31, 2006” on the second and third
lines thereof and replacing each with “August 1, 2006”.
          SECTION 2. Fees and Expenses. NC Capital agrees to pay to Citigroup
all fees and out of pocket expenses incurred by Citigroup in connection with
this Amendment Number Fourteen (including all reasonable fees and out of pocket
costs and expenses of Citigroup’s legal counsel incurred in connection with this
Amendment Number Fourteen), in accordance with Section 5(i) of the Letter
Agreement.
          SECTION 3. Defined Terms. Any terms capitalized but not otherwise
defined herein shall have the respective meanings set forth in the Letter
Agreement.
          SECTION 4. Representations. In order to induce Citigroup to execute
and deliver this Amendment Number Fourteen, NC Capital, NC Mortgage and NC
Credit hereby represent to Citigroup that as of the date hereof, after giving
effect to this Amendment Number Fourteen, each of NC Capital, NC Mortgage and NC
Credit is in full compliance with all of the terms and conditions of the Letter
Agreement and the Purchase and Sale Agreement and no Termination Event or
material adverse change has occurred under the Letter Agreement and no Seller
default or Seller Event of Default has occurred under the Purchase and Sale
Agreement.
          SECTION 5. Limited Effect. This Amendment Number Fourteen shall become
effective upon the execution hereof by the parties hereto. Except as expressly
amended and modified by this Amendment Number Fourteen, the Letter Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment Number Fourteen need not be made in the Letter Agreement or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to, or with respect
to, the Letter Agreement, any reference in any of such items to the Letter
Agreement being sufficient to refer to the Letter Agreement as amended hereby.
          SECTION 6. GOVERNING LAW. THIS AMENDMENT NUMBER FOURTEEN SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE
OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED
IN SUCH STATE (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).
          SECTION 7. Counterparts. This Amendment Number Fourteen may be
executed by each of the parties hereto on any number of separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.
[SIGNATURE PAGE FOLLOWS]

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, NC Capital, NC Mortgage, NC Credit and Citigroup
have caused this Amendment Number Fourteen to be executed and delivered by their
duly authorized officers as of the day and year first above written.

                  CITIGROUP GLOBAL MARKETS REALTY CORP.  
 
           
 
  By:   /s/ Bobbie Theivakumaran    
 
                Name: Bobbie Theivakumaran         Title:   Authorized Agent    
 
                NC CAPITAL CORPORATION
 
           
 
  By:   /s/ Karl Weiss    
 
                Name: Karl Weiss         Title:   SVP    
 
                NEW CENTURY MORTGAGE CORPORATION
 
           
 
  By:   /s/ Karl Weiss    
 
                Name: Karl Weiss         Title:   SVP    
 
                NEW CENTURY CREDIT CORPORATION
 
           
 
  By:   /s/ Karl Weiss    
 
                Name: Karl Weiss         Title:   SVP    

 